DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 30 Dec 2020 for application number 17/138,379. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 Feb 2021, 11 Mar 2021, 06 May 2021, and 08 Jul 2021 were filed before the mailing of this Office Action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “user identifier associated with a second user, and a user identifier associated with a second user”, on lines 4-5 seems redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanders et al. [hereinafter as Sanders] (US 2013/0332856 A1).
In reference to claim 1, Sanders teaches a method, comprising: 
receiving, from a first client device associated with a first user and at a content management system, a request to create a shared virtual space, the request comprising an image, a user-supplied comment, user identifier associated with a second user, and a user identifier associated with a second user [Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address]; 
providing access to the shared virtual space to the first client device and a second client device associated with the second user [paras 0008, 0010 disclose a list of individuals that may access the photo stream]; 
based on granting the access to the second client device, providing, to the second client device a graphical user interface for interacting with the shared virtual space [Fig. 2, paras 0118-0127 disclose that an invited recipient has access to the photo stream], the graphical user interface comprising: 
an image display area for displaying the image [Fig. 3, paras 0128-0133 disclose the ability to display images in the photo stream]; 
a comment display area for displaying the user-supplied comment [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]; and 
a send message element to send new comments [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments]; 
receiving, from the second client device, a new comment related to the shared virtual space based on the second user interacting with the send message element within the graphical user interface; and associating the new comment with the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments].

In reference to claim 2, Sanders teaches The method of claim 1, further comprising providing the new comment to the first client device based on the first client device accessing the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]. 

In reference to claim 3, Sanders teaches The method of claim 1, further comprising:
providing an add images element within the graphical user interface on the second client device; receiving, from the second client device, one or more images based on the second user interacting with the add images element within the graphical user interface; and associating the one or more images with the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream].

In reference to claim 4, Sanders teaches The method of claim 3, further comprising providing the one or more images to the first client device based on the first client device accessing the shared virtual space [para 0199 discloses subscribers that have access to the images in the photo stream].

In reference to claim 5, Sanders teaches The method of claim 1, further comprising: creating a virtual chat stream that comprises the user-supplied comment and the new comment; and associating the virtual chat stream with the shared virtual space to allow the first user and the second user to communicate via text comments from within the virtual space [Fig. 3, paras 0128-0133 disclose the ability for users to create and view comments regarding an image; para 0133 discloses that comments are shared in real time].

In reference to claim 6, Sanders teaches The method of claim 1, further comprising:
providing a share image button within the graphical user interface on the second client device; receiving, from the second client device, a user identifier associated with a third user of the content management system based on the second user interacting with the share image button within the graphical user interface; and providing, to a third client device associated with the third user, access to the image [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address; any authorized user may add to the photo stream]. 

In reference to claim 7, Sanders teaches The method of claim 6, wherein providing the third client device access to the image comprises providing the third client device access to the shared virtual space [para 0199 discloses subscribers that have access to the photo stream]. 

In reference to claim 8, Sanders teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
receive, from a first client device associated with a first user and at a content management system, a request to create a shared virtual space, the request comprising a user identifier associated with a second user, an image, and a user-supplied comment [Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address]; 
provide, to a second client device associated with the second user a graphical user interface for interacting with the shared virtual space [Fig. 2, paras 0118-0127 disclose that an invited recipient has access to the photo stream], the graphical user interface comprising: 
an image display area for displaying the image [Fig. 3, paras 0128-0133 disclose the ability to display images in the photo stream]; 
a comment display area for displaying the user-supplied comment [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]; and 
a send message element to send new comments [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments]; 
receive, from the second client device, a new comment related to the shared virtual space based on the second user interacting with the send message element within the graphical user interface; and associating the new comment with the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments].

In reference to claim 9, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide the new comment to the first client device based on the first client device accessing the shared virtual space.

In reference to claim 10, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to 
provide an add images element within the graphical user interface on the second client device, wherein a user interaction with the add images element causes the second client device to display a list of images stored on the second client device [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 4, para 0139 discloses selecting the camera roll collection to view images that can be added to a photo stream].

In reference to claim 11, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
provide an add images element within the graphical user interface on the second client device; receive, from the second client device, one or more images based on the second user interacting with the add images element within the graphical user interface; and provide the one or more images to the first client device based on the first client device accessing the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; para 0199 discloses subscribers that have access to the images in the photo stream]. 

In reference to claim 12, Sanders teaches The non-transitory computer readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computing device to: create a virtual chat stream that comprises the user-supplied comment and the new comment; and provide access to the virtual chat stream to the first client device and the second client device from within the virtual space [Fig. 3, paras 0128-0133 disclose the ability for users to create and view comments regarding an image; para 0133 discloses that comments are shared in real time; para 0199 discloses subscribers that have access to the images/comments in the photo stream]. 

In reference to claim 13, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to: provide a share image button within the graphical user interface on the second client device; receive, from the second client device, a user identifier associated with a third user of the content management system based on the second user interacting with the share image button within the graphical user interface; and provide, to a third client device associated with the third user, access to the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address; any authorized user may add to the photo stream].

In reference to claim 15, Sanders teaches a system, comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
receive, from a first client device associated with a first user and at a content management system, a request to create a shared virtual space, the request comprising a user identifier associated with a second user, an image, and a user-supplied comment [Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address];
provide, to a second client device associated with the second user a graphical user interface for interacting with the shared virtual space [paras 0008, 0010 disclose a list of individuals that may access the photo stream], the graphical user interface comprising:
an image display area for displaying the image [Fig. 3, paras 0128-0133 disclose the ability to display images in the photo stream]; 
a comment display area for displaying the user-supplied comment [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]; and 
a send message element to send new comments [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments];
receive, from the second client device, a new comment related to the shared virtual space based on the second user interacting with the send message element within the graphical user interface; and associating the new comment with the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments].

In reference to claim 16, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to provide the new comment to the first client device based on the first client device accessing the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image].

In reference to claim 17, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: create a virtual chat stream that comprises the user-supplied comment and the new comment; and provide access to the virtual chat stream to the first client device and the second client device from within the virtual space [Fig. 3, paras 0128-0133 disclose the ability for users to create and view comments regarding an image; para 0133 discloses that comments are shared in real time; para 0199 discloses subscribers that have access to the images/comments in the photo stream].

In reference to claim 18, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: provide an add images element within the graphical user interface on the second client device; receive, from the second client device, one or more images based on the second user interacting with the add images element within the graphical user interface; and provide the one or more images to the first client device based on the first client device accessing the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; para 0199 discloses subscribers that have access to the images in the photo stream]. 

In reference to claim 19, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: provide a share image button within the graphical user interface on the second client device; receive, from the second client device, a user identifier associated with a third user of the content management system based on the second user interacting with the share image button within the graphical user interface; and provide, to a third client device associated with the third user, access to the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address; any authorized user may add to the photo stream].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders.
In reference to claim 14, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, within the graphical user interface, a user identification in association with the image within the image display area, wherein the user identification corresponds to the first user [Fig. 2, para 0119 discloses a photo stream shared by “Emily Parker”, e.g. the first user].
Although Sanders clearly teaches the ability to identify a user, Sanders does not explicitly teach that the user identification is an icon. 
It would have been obvious to one of ordinary skill in art, having the teachings of Sanders before him before the effective filing date of the claimed invention, to modify the text identification of Sanders to provide a user icon that identifies a user. 
One of ordinary skill in the art wanted to be motivated to provide a user icon that identifies a user to provide an easy way to specify a personal social network [Sanders, para 0004].

In reference to claim 20, claim 20 is rejected for the same reasons as that of claim 14.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Kazan et al. (US-20120151383-A1) discloses comments regarding a shared image [para 0006].
	Arhin et al. (US-20150154167-A1) discloses annotations regarding a shared image [para 0130].

	Everingham et al. (US-8166383-B1) discloses sharing and/or commenting on an image [Fig. 1].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173